Case 1:18-cv-00411-PKC-MMH Document 43 Filed 04/12/20 Page 1 of 2 PageID #: 951




                                   JALILA A. BELL, ESQ.
                                Counselor & Attorney at Law
                         11 Broadway, Suite 715, New York, NY 10004
                                      Tel: 347.596.1875
                                 Email: jalilaabell@gmail.com
 LICENSED IN NEW YORK STATE AND
 THE UNITED STATES COURTS FOR THE NORTHERN,
 SOUTHERN AND EASTERN DISTRICTS OF NEW YORK

                                           April 12, 2020
 VIA ECF
 Honorable Pamela K. Chen
 United States District Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201
        Re:     Alice Sosa v. New York City Department of Education, Marcy Berger
                Docket No.: 1:18-CV-00411 (PKC) (SJB)
 Dear Judge Chen:
        I write this letter to clarify plaintiff’s opposition to defendants’ New York City
 Department of Education and Marcy Berger (“BOE”) application seeking additional time to file
 an Answer to the Amended Complaint. On April 11, 2020, plaintiff’s counsel stated the
 following in full response to the BOE’s April 9th request for consent:

        “Given that a substantial amount of the documentation regarding this case are contained
        online, is there an offer of proof as to what "records" are required to submit an answer
        and how they are intended to be retrieved on the requested timeline?

        We certainly understand and appreciate the limitations imposed on counsel due to Covid-
        19. However, given the extent of litigation and the substantial delays already, my client
        and I are opposed to your request for such a lengthy extension for submission of an
        answer.

        We would like for this case to proceed expeditiously.”

        BOE made no offer of proof as to the records or documentation necessitating an
 additional month-long delay. A teleconference in this matter is scheduled before Magistrate
 Bulsara on April 20, 2020 at 10:00am. Plaintiff desires to inititate substantive discussions at said
 teleconference regarding discovery, mediation and/or settlement of this action, all of which
 would be greatly aided by BOE submission of a more timely Answer.

                                                      Respectfully submitted,



                                                  1
Case 1:18-cv-00411-PKC-MMH Document 43 Filed 04/12/20 Page 2 of 2 PageID #: 952




                                                  s// Jalila A. Bell [JB7343]
                                                  Attorney for Plaintiff, Alice Sosa
                                                  11 Broadway, Suite 715
                                                  New York, NY 10004
                                                  (347) 596 – 1875
                                                  jalilaabell@gmail.com



 cc:   Honorable Sanket J. Bulsara, United States Magistrate Judge, (by ECF)
       J. Kevin Shaffer, Assistant Corporation Counsel, Attorney for Defendants (by ECF)




                                              2
